ACCEPTED
                                                                                         04-15-00487-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   12/17/2015 2:24:11 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK


                               No. 04-15-000487-CV

                          In the Court of Appeals               FILED IN
                                                         4th COURT OF APPEALS
                 for the Fourth Judicial District of TexasSAN ANTONIO, TEXAS
                           San Antonio, Texas            12/17/15 2:24:11 PM
                                                                KEITH E. HOTTLE
                                                                     Clerk
                         CONOCOPHILLIPS COMPANY,
                                                                 Appellant,
                                       V.

   LEON OSCAR RAMIREZ JR., INDIVIDUALLY AND JESUS M. DOMINGUEZ, AS
     GUARDIAN OF THE ESTATE OF MINERVA CLEMENTINA RAMIREZ, AN
                       INCAPACITATED PERSON,
                                                                 Appellees.

                              From Cause No. 7,637
                49th Judicial District Court, Zapata County, Texas
                    Honorable Jose A. Lopez, Presiding Judge

 CONOCOPHILLIPS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANT’S BRIEF
Michael V. Powell                           Darrell L. Barger
 Texas Bar No. 16204400                      Texas Bar No. 01733800
 mpowell@lockelord.com                       dbarger@hdbdlaw.com
Cynthia K. Timms                            HARTLINE DACUS BARGER DREYER LLP
 Texas Bar No. 11161450                     800 N. Shoreline Boulevard
 ctimms@lockelord.com                       North Tower, Suite 2000
Amanda L. Cottrell                          Corpus Christi, Texas 78401
 Texas Bar No. 24064972                     Telephone: 361-866-8000
 acottrell@lockelord.com                    Facsimile: 361-866-8039
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800                Adolfo Campero
Dallas, Texas 75201                          Texas Bar No. 00793454
Telephone: 214-740-8000                      acampero@camperotamez.com
Facsimile: 214-740-8800                     CAMPERO TAMEZ, PLLC
                                            315 Calle Del Norte, Suite 207
                                            Laredo, Texas 78041
                                            Telephone: 956-796-0330
                                            Facsimile: 956-796-0399
TO THE HONORABLE COURT OF APPEALS:

      Appellant ConocoPhillips Company (“ConocoPhillips”) moves for an

extension of time in which to file its Appellant’s brief in this matter.

ConocoPhillips requests an extension of 30 days to and including January 29, 2016

in which to file its Appellant’s brief. In support of this motion, ConocoPhillips

would show as follows:

      1.    This is an appeal from a final judgment. The record in this case was

filed on November 6, 2015. One of the Appellees, Leon Oscar Ramirez Jr., filed

for bankruptcy and this appeal was abated on November 13, 2015. Appellee Leon

Oscar Ramirez Jr. filed a motion to reinstate the appeal and the appeal was

reinstated on November 30, 2015. Appellants’ briefs are currently due on

December 30, 2015.

      2.    ConocoPhillips seeks an extension of time in which to file its

Appellant’s brief. In reviewing the record, counsel for both Appellant and

Appellees have identified items missing from the record. On November 20,

Appellees wrote the District Clerk of Zapata County listing items missing from the

record. That letter is attached as Exhibit A. ConocoPhillips filed a Request for

Preparation of Second Supplemental Clerk’s Record on December 2, 2015

detailing items it found were missing. That request is attached as Exhibit B. In

checking with the District Clerk of Zapata County, ConocoPhillips does not expect



                                        1
the supplemental record to be filed with this Court until after December 30, when

Appellant’s brief is due.

      3.     Counsel for ConocoPhillips also have other pending matters. Cynthia

Timms has a petition for review to be filed on January 6, 2016 in the Texas

Supreme Court in Samson Exploration v. T.S. Reed Properties, Cause No. 15-

0886. She also had to file a brief and evidentiary objections in a summary

judgment proceeding in Spice Resources v. Burlington Resources pending in

Montague County. The summary judgment hearing in that case was on December

14, 2015. Ms. Timms also has to respond to discovery in that case. Michael Powell

is preparing for a trial that starts in January in a multidistrict litigation pending in

the Northern District of Texas.

      3.     This is ConocoPhillips’ first request for an extension of time for filing

its Appellant’s brief.

      4.     ConocoPhillips has conferred with Lisa Hobbs, one of the counsel for

Appellees, regarding this motion for extension of time, and Ms. Hobbs has stated

this motion is unopposed.

      WHEREFORE, PREMISES CONSIDERED, Appellant ConocoPhillips

Company requests the Court for an extension of time to and including January 29,

2016 in which to file its Appellant’s brief in the referenced action.




                                           2
Respectfully submitted,

/s/ Cynthia K. Timms
Michael V. Powell
  Texas Bar No. 16204400
  mpowell@lockelord.com
Cynthia K. Timms
  Texas Bar No. 11161450
  ctimms@lockelord.com
Amanda L. Cottrell
  Texas Bar No. 24064972
  acottrell@lockelord.com
LOCKE LORD LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
Telephone: 214-740-8000
Facsimile: 214-740-8800
Darrell L. Barger
 Texas Bar No. 01733800
 dbarger@hdbdlaw.com
HARTLINE DACUS BARGER DREYER LLP
800 N. Shoreline Blvd., N. Twr., Ste. 2000
Corpus Christi, Texas 78401
Telephone: 361-866-8000
Facsimile: 361-866-8039

Adolfo Campero, Jr.
 Texas Bar No. 00793454
 acampero@camperotamez.com
CAMPERO & ASSOCIATES, P.C.
315 Calle Del Norte, Suite 207
Laredo, Texas 78041
Telephone: 956-796-0330
Facsimile: 956-796-0399

ATTORNEYS FOR APPELLANT
CONOCOPHILLIPS COMPANY




  3
                    CERTIFICATE OF CONFERENCE
      I hereby certify that on December 16, 2015, counsel for ConocoPhillips
conferred with Lisa Hobbs, counsel for Appellees in this case, regarding this
Motion. Ms Hobbs stated that Appellees do not oppose the extension of time
requested in this motion.

                                   /s/ Cynthia K. Timms
                                   Cynthia K. Timms




                                      4
                        CERTIFICATE OF SERVICE
      I hereby certify that on the 17th day of December 2015, a true and correct
copy of this Motion for Extension of Time was served by eFileTexas and/or email
on the other parties to this appeal through their counsel of record listed below:

J. Alberto Alarcon                         Jessie Castillo
Hall, Quintanilla, & Alarcon, LLC          CASTILLO SNYDER PC
P.O. Box 207                               300 Convent Street, Suite 1020
1302 Washington                            San Antonio Texas 78205
Laredo, Texas 78042-0207                   Attorney for El Milagro Minerals, Ltd.,
Attorney for Appellees                     and Rodolfo C. Ramirez, Individually
                                           and as Independent Executor of the
Lisa Hobbs                                 Estate of Ileana Ramirez, Deceased
Kuhn Hobbs PLLC
3307 Northland Drive, Suite 310
Austin, Texas 78731
Attorney for Appellees
                                           John A. Kazen
                                           Kazen, Meurer & Pérez, L.L.P.
                                           211 Calle del Norte, Suite 100
                                           P.O. Box 6237
                                           Laredo, Texas 78041-6237
                                           Trial Attorneys for El Milagro
                                           Minerals, Ltd., and Rodolfo C.
                                           Ramirez, Individually and as
                                           Independent Executor of the Estate of
                                           Ileana Ramirez, Deceased


                                     /s/ Cynthia K. Timms
                                     Cynthia K. Timms




                                       5
EXHIBIT A
                                             7637                                      Filed 11/20/2015 4:07:04 PM
                                                                                                     Dora Castanon
                                                                                                       District Clerk
                                                                                              Zapata County, Texas



                                        LAW OFFICES OF
                               HALL, QUINTANILLA & ALARCON
                                  A LIMITED LIABILITY COMPANY
                                           P.O. BOX 207
                                       LAREDO, TEXAS 78042


 †H.C. HALL, III (1932-2012)                                         PHYSICAL ADDRESS:
 GUSTAVO T. QUINTANILLA                                              1302 WASHINGTON STREET
 GUILLERMO G. ALARCON                                                LAREDO, TEXAS 78040
 ALBERTO ALARCON                                                     TELEPHONE: (956) 723-5527
                                                                     FACSIMILIE: (956) 723-8168




                                                         November 20, 2015

Ms. Dora Martinez Castañón                  Via E-filing and Facsimile No. 956 765 9931
District Clerk, Zapata County, Texas
200 E. 7th Avenue, Suite 119
Zapata, Texas 78076

                  Re: Leon Oscar Ramirez, Jr. et al. v. ConocoPhillips Company, et
                  al.-No. 7,637, Zapata County, Texas, 49th Judicial District Court

Dear Ms. Castañon:

       Plaintiffs Leon Oscar Ramirez, Jr. and Minerva Clementina Ramirez have
identified errors in the Clerk’s Record in the above-styled case that was previously filed
with the Fourth Court of Appeals. Specifically, the following items requested by
ConocoPhillips Company in its Request for Preparation of Clerk’s Record were not
included in the Clerk’s Record:

        Items 7, 8, 9, 10, 11, 12, 27, 30, 33, 38, 53, 68, 71, 74, and 103

As to Plaintiff’s First Supplemental Request for Additional Items to be Included in the
Clerk’s Record, the following items requested by Plaintiffs were not included in the
Clerk’s Record:

        Items 1 and 2

For your convenience, I am enclosing copies of ConocoPhillips’ and Plaintiffs’ requests.

      In accordance with Texas Rule of Appellate Procedure 34.5(c), Plaintiffs
respectfully request the omitted items be prepared, certified, and filed in the Fourth
Court of Appeals at the earliest opportunity, along with a copy of this letter requesting
supplementation.

      Thank you for your assistance with this matter. If you have any questions, or
need additional information, please do not hesitate to call me.


                                               Sincerely,

                                               /s/ Alberto Alarcon
                                               Alberto Alarcon
                                               Attorney for Plaintiffs

cc: All counsel of record
EXHIBIT B
                                               7637                                     Filed 12/2/2015 3:23:08 PM
                                                                                                     Dora Castanon
                                                                                                       District Clerk
                                                                                              Zapata County, Texas



                                       CAUSE NO. 7,637
LEON OSCAR RAMIREZ, JR.,                        §     IN THE DISTRICT COURT OF
INDIVIDUALLY, ROSALINDA                         §
RAMIREZ ECKHARDT,                               §
INDIVIDUALLY, and JESUS M.                      §
DOMINGUEZ, AS GUARDIAN OF THE                   §
ESTATE OF MINERVA CLEMENTINA                    §
RAMIREZ, an incapacitated person,               §
Plaintiffs,                                     §
                                                §
v.
                                                §     ZAPATA COUNTY, TEXAS
CONOCOPHILLIPS COMPANY, EOG                     §
RESOURCES, INC., ESTATE OF                      §
ILEANA RAMIREZ, DECEASED, EL                    §
MILAGRO MINERALS, LTD., AND                     §
RODOLFO C. RAMIREZ,                             §
INDIVIDUALLY AND AS                             §
INDEPENDENT EXECUTOR OF THE                     §
ESTATE OF ILEANA RAMIREZ,                       §
DECEASED, Defendants.                           §     49TH JUDICIAL DISTRICT


               CONOCOPHILLIPS COMPANY’S REQUEST FOR
         PREPARATION OF SECOND SUPPLEMENTAL CLERK’S RECORD

TO:    THE HONORABLE DORA MARTINEZ CASTAÑON
       DISTRICT CLERK
       ZAPATA COUNTY, TEXAS

       On November 6, the San Antonio Court of Appeals filed an electronic Clerk’s Record

and an electronic Supplemental Clerk’s Record in Cause No. 04-15-00487-CV in ConocoPhillips

Company et al. v. Leon Oscar Ramirez, Jr., et al. Some of the items previously requested were

not contained in those Clerk’s Records and two items did not contain all of the attachments.

       ConocoPhillips Company hereby requests that you prepare a Second Supplemental

Clerk’s Record containing the following items. To assist the Court with the preparation of this

request for a supplemental Clerk’s record, ConocoPhillips will be separately providing file-

stamped copies of the requested documents, in the event the Court does not have or cannot locate

the listed documents.


REQUEST FOR PREPARATION OF SECOND SUPPLEMENTAL CLERK’S RECORD                               Page 1
NO.     DOCUMENT TITLE                                                              DATED
1.      In Vol. 10, stamped pp. 3322-3781 (Clerk Record Ref. pp. (bottom left)      04/22/13
        3396-3845), ConocoPhillips Company’s Motion to Reopen and
        Reconsider the December 6, 2012 Summary Judgment Evidence, with
        exhibits A-F. Exhibits E-F are missing. (Originally requested by
        ConocoPhillips 6/28/15 at No. 65.)
2.      In Vol. 14, stamped pp. 5500-5570 (Clerk Ref. pp. 5569-5639) (Plaintiffs’   06/25/14
        Response to ConocoPhillips’ Motion for Partial Summary Judgment on
        Will Construction, Estoppel, Ratification, and Alleged Bad Faith
        Cotenancy, with Exs. 1-13). Ex. 2 is cut off at the bottom of the page.
        (Originally requested by ConocoPhillips 6/28/15 at No. 76.)
3.      Plaintiffs’ Response to EOG’s First and ConocoPhillips Second Amended       11/18/11
        Motions for Summary Judgment. (Originally requested by
        ConocoPhillips 6/28/15 at No. 19.)
4.      All Defendants’ Post-Hearing Brief on Plaintiffs’ and Defendants’ Cross-    01/30/12
        Motions for Partial Summary Judgment. (Originally requested by
        ConocoPhillips 6/28/15 at No. 38.)
5.      ConocoPhillips Company’s Brief on Proposed Expert Testimony of              04/25/13
        Luciano Adrian Rodriguez. (Originally requested by ConocoPhillips
        6/28/15 at No. 68.)
6.      Rodolfo C. Ramirez, Individually and as the Independent Administrator       06/24/15
        of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd.’s Joinder
        of ConocoPhillips Company’s Motion for Partial Summary Judgment on
        Will Construction, Estoppel, Ratification, and Alleged Bad Faith
        Cotenancy. (Originally requested by ConocoPhillips 6/28/15 at No. 74.)
7.      Order [Denying Rodolfo C. Ramirez, Individually and as the Independent      12/03/14
        Executor of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd.’s
        Motion for Partial Summary Judgment on Will Construction, Estoppel
        and Ratification]. (Originally requested by ConocoPhillips 6/28/15 at No.
        102.)
8.      Defendants Rodolfo C. Ramirez, Individually and as the Independent          06/09/15
        Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals,
        Ltd.’s Notice of Appeal. (Originally requested by ConocoPhillips 7/28/15
        at No. 125.)
9.      Defendants Rodolfo C. Ramirez, Individually and as the Independent          06/10/15
        Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals,
        Ltd.’s Motion to Vacate, Set Aside, Modify, Correct, or Reform
        Judgment. (Originally requested by ConocoPhillips 7/28/15 at No. 126.)



REQUEST FOR PREPARATION OF SECOND SUPPLEMENTAL CLERK’S RECORD                          Page 2
10.       ConocoPhillips Company’s First Amended Notice of Appeal. (Originally         07/28/15
          requested by ConocoPhillips 7/28/15 at No. 128.)
11.       ConocoPhillips Company’s First Supplemental Request for Preparation of       07/28/15
          Clerk’s Record. (Originally requested by ConocoPhillips 7/28/15 at No.
          129.)
12.       Plaintiffs’ Cross Notice of Appeal. (Originally requested by Plaintiffs on   07/30/15
          8/7/15 at No. 1.)
13.       Plaintiffs’ First Supplemental Request For Additional Items to be            08/07/15
          Included in the Clerk’s Record Requested by ConocoPhillips Company.
          (Originally requested by ConocoPhillips 8/7/15 at No. 2.)
14.       Court docket sheet listing documents filed after August 11, 2015.
          (Originally requested by ConocoPhillips 7/28/15 at No. 130.)


       At your earliest convenience, please inform the undersigned counsel of your requirements

whether any additional payments will be required for this Second Supplemental Record.

Dated: December 2, 2015




REQUEST FOR PREPARATION OF SECOND SUPPLEMENTAL CLERK’S RECORD                             Page 3
                                  Respectfully submitted,


                                   /s/ Amanda L. Cottrell
                                  Michael V. Powell
                                   Texas Bar No. 16204400
                                   mpowell@lockelord.com
                                  Cynthia K. Timms
                                   Texas Bar No. 11161450
                                   ctimms@lockelord.com
                                  Amanda L. Cottrell
                                   Texas Bar No. 24064972
                                   acottrell@lockelord.com
                                  LOCKE LORD LLP
                                  2200 Ross Avenue, Suite 2200
                                  Dallas, Texas 75201-6776
                                  214-740-8000 (Main Telephone)
                                  214-740-8800 (Main Facsimile)
                                     -And –
                                  Darrell L. Barger
                                   Texas Bar No. 01733800
                                   dbarger@hdbdlaw.com
                                  HARTLINE DACUS BARGER DREYER LLP
                                  800 N. Shoreline Blvd., North Tower, Ste. 2000
                                  Corpus Christi, Texas 78401
                                  361-866-8000 (Telephone)
                                  361-866-8039 (Facsimile)
                                    - And-
                                  Adolfo Campero, Jr.
                                   Texas Bar No. 00793454
                                   acampero@camperolaw.com
                                  CAMPERO & ASSOCIATES, P.C.
                                  315 Calle Del Norte, Ste. 207
                                  Laredo, Texas 78041
                                  956-796-0330 (Telephone)
                                  956-796-0399 (Facsimile)
                                  ATTORNEYS FOR DEFENDANT
                                  CONOCOPHILLIPS COMPANY




REQUEST FOR PREPARATION OF SECOND SUPPLEMENTAL CLERK’S RECORD                 Page 4
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Request for Preparation of
Second Supplemental Clerk’s Record was served on the following counsel of record by ECF and
Email in accordance with Tex. R. Civ. P. 21a via email PDF on this the 2nd day of December,
2015:

  J. Alberto Alarcon                                Bruce Werstak
  HALL, QUINTANILLA, & ALARCON                      SAMES & WERSTAK, LLP
  P.O. Box 207                                      6721 McPherson Road, Suite 360
  1302 Washington                                   Laredo, Texas 78041
  Laredo, Texas 78042-0207                          bruce@sameswerstak.com
  aalarcon@sbcglobal.net                           Counsel for Leon O. Ramirez, Jr. and Rosalinda
  Attorney for All Plaintiffs                      Ramirez Eckhardt in their capacity as the co-
                                                   executors of the Estate of Leon O. Ramirez, Sr.,
                                                   Deceased, Third Party Defendants


  John A. Kazen                                     Jesse Castillo
  KAZEN, MEURER & PÉREZ, L.L.P.                     CASTILLO SNYDER PC
  211 Calle del Norte, Suite 100                    300 Convent Street, Ste 1020
  P.O. Box 6237                                     San Antonio Texas 78205
  Laredo, Texas 78041-6237                          jcastillo@casnlaw.com
  ftamez@kmp-law.com                                Attorneys for El Milagro Minerals, Ltd., and
  Attorneys for El Milagro Minerals, Ltd.,          Rodolfo C. Ramirez, Individually and as
  and Rodolfo C. Ramirez, Individually and          Independent Executor of the Estate of Ileana
  as Independent Executor of the Estate of          Ramirez, Deceased, Defendants
  Ileana Ramirez, Deceased, Defendants

  Lisa Hobbs
  KUHN HOBBS PLLC
  3307 Northland Drive, Suite 310
  Austin, Texas 78731
  Lisa@KuhnHobbs.com
  Attorney for All Plaintiffs

                                                 /s/ Amanda L. Cottrell
                                                Amanda L. Cottrell




REQUEST FOR PREPARATION OF SECOND SUPPLEMENTAL CLERK’S RECORD                             Page 5